DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive.
Applicant argues that Jensen does not disclose or suggest wherein the first anchor point couples the tether to a frame rail, cross member, or bumper beam of a frame of the vehicle. Examiner disagrees, Jensen shoes a tether 32 coupled to a frame rail, cross member, or bumper beam of a frame of the vehicle. Jensen discloses, the tether is coupled to element 17 the engine cradle, the engine cradle is a frame rail, or cross member and is often referred to in the art as subframe or the K-frame, and therefore Jensen meets the structure of the claim 1, 12 and 19. Additionally, Jensen meets the structure of the claims that the tether is coupled to a frame rail, cross member, or bumper beam of a frame of the vehicle indirectly. Furthermore, Examiner notes Jensen discloses changing the location of the first anchor point and accordingly change the length of the tether and limit movement of the tire and wheel assembly. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 11-13, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al. (US 9522584).
	In regards to claim 1, Jensen discloses a device (30) comprising: 
	A tether (32) having a first anchor point, a second anchor point, a length, and a routing within a vehicle, 
	Wherein the first anchor point (46, 52) couples the tether to a frame rail, cross member, or bumper beam (see fig.5 tether 32 coupled to frame rail, engine cradle 17) of a frame of the vehicle (10),
	Wherein the second anchor point (42, 50) couples the tether to a knuckle (23) of a front wheel (19) of the vehicle (10), the knuckle (23) coupling the front wheel (19) to the frame (See fig.5), 
	Wherein a location of the first anchor point, a location of the second anchor point, the length, and the routing are selected such that in a collision event between the front wheel (19) and a barrier (14), when the knuckle (23) becomes separated from the frame (16), a motion of the front wheel is constrained to exert force on the barrier and the frame of the vehicle (Col.1 lines 24-30).  
	In regards to claim 2, Jensen discloses wherein the motion of the front wheel (19) is constrained to exert tensile force on the frame of the vehicle via the tether (energy management system 30 limits or prevents rearward movement of the tire and wheel assembly 19, when force F is applied by barrier 14 pushing on the wheel the tether 32 is engaged and pulled taught therefore understood to exert tensile force on the frame of the vehicle, Col.3 lines 6-9).  
	In regards to claim 3, Jensen discloses wherein the motion of the front wheel is constrained to exert compressive force on the frame (16) of the vehicle (10) by placing the front wheel on a load path between the barrier (barrier) and at least a portion of the frame of the vehicle (see Fig.3).  
	In regards to claim 4 and 14, Jensen discloses wherein the motion of the front wheel (19) is constrained such that a front portion of the front wheel rotates inward toward the vehicle.  As this is a functional recitation, depending on the collision and load path, the tether would constrain the front portion of the wheel at least partially rotating inward toward the vehicle when the barrier contacts the wheel.  Additionally, the functional language of claims 4 and 14 does not serve to distinguish over the prior art as it expresses the intended result of a structural member, the tether.
	In regards to claim 5 and 15, Jensen discloses wherein the motion of the front wheel (19) is constrained such that a front portion of the front wheel rotates outward away from the vehicle (10) (see fig.3).  
	In regards to claim 11, Jensen discloses further comprising the vehicle (10).  
	In regards to claim 12, Jensen discloses a method comprising: providing a tether (32) having a length (36); anchoring a first end of the tether (46, 52) to a first anchor point on a frame rail, cross member, or bumper beam of a frame of a vehicle (see fig.5 tether 32 coupled to frame rail, engine cradle 17); anchoring a second end of the tether (42, 50) to a second anchor point on a knuckle (23) of a front wheel (19) of the vehicle (10) (Fig.5); routing the tether (32) along a path between the frame of the vehicle (16) and the knuckle (23) of the front wheel of the vehicle (19)(Fig.5); and selecting a location of the first anchor point, a location of the second anchor point, the length, and the routing such that in a collision event between the front wheel and a barrier, when the knuckle (23) becomes separated from the frame, a motion of the front wheel (19) is constrained to exert force on the barrier (14) and the frame (16) of the vehicle (10) (see Fig.3).
	In regards to claim 13, Jensen discloses the motion of the front wheel is constrained to: exert tensile force on the frame of the vehicle via the tether, or exert compressive force on the frame of the vehicle by placing the front wheel on a load path between the barrier and at least a portion of the frame of the vehicle (see Fig.3, barrier contacts the wheel and the tether exerts a tensile force on the frame as the tether pulls on its first anchor point and keeps the front wheel between the barrier and at least a portion of the frame different than the anchor point).  
	In regards to claim 19, Jensen discloses system for distributing crash energy within a vehicle, comprising: the vehicle (10); a frame of the vehicle (16), wherein the frame comprises a frame rail, cross member, or a bumper beam (see 16,17,18 ); a front wheel of the vehicle (19); a knuckle (23) coupling the front wheel to the frame; and a tether (23) having a first anchor point (46,52), a second anchor point (42,50), a length (36), and a routing within the vehicle (see fig.2,3,5), wherein the first anchor point couples the tether to a frame rail, cross member, or bumper beam of a frame (see fig.5 tether 32 coupled to frame rail, engine cradle 17), wherein the second anchor point couples the tether to the knuckle (23), wherein a location of the first anchor point, a location of the second anchor point, the length, and the routing are selected such that in a collision event between the front wheel and a barrier (14), when the knuckle becomes separated from the vehicle, the motion of the front wheel is constrained to exert a first compressive force on the barrier (it’s understood that the tether 23 would maintain intact when the knuckle becomes separated from the vehicle and constrain the wheel motion to exert a first compressive force on the barrier by keeping it in its path see fig.3), and: a tensile force on the frame of the vehicle via the tether (23) (via pulling of the connection 42,54) force on the frame of the vehicle by placing the front wheel on a load path between the barrier and the frame of the vehicle (see fig.3 the rear part of the wheel pressing against the frame of the vehicle in place by the tether (23) and tensile force it exerts on the frame at its anchor).   
Allowable Subject Matter
Claims 6-10, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reason for indicating allowable subject matter disclosed on previous action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616